Exhibit 10.56
AMENDMENT TO SEPARATION AGREEMENT
This Amendment to Separation Agreement (the “Amendment”) is made this 11th day
of February, 2010 by and between PINNACLE ENTERTAINMENT, INC. (the “Company”)
and DANIEL R. LEE (“Executive” and together with the Company, the “Parties”)
with reference to the following facts:
A. On November 7, 2009 the Parties entered into a Separation Agreement setting
forth the rights and obligations of the Parties in connection with Executive’s
separation from the Company.
B. The Parties wish to amend the Separation Agreement in the manner set forth
herein.
Accordingly, the Separation Agreement is amended as follows:
1. Accrued Salary, Expenses and Prorated Bonus. The last sentence of Section
3(a) of the Separation Agreement is amended to read as follows:
“In addition, Executive shall be entitled to receive a bonus for the 2009 year
in the amount of $749,325, payable six (6) months and one (1) day after the
Separation date.”
2. Accelerated Vesting — Stock Options. Section 3(c) of the Separation Agreement
is amended by the addition of the following sentence at the end of that Section:
“Notwithstanding the preceding sentence, Executive agrees that options held by
him covering 483,333 shares at an exercise price of $14.70 shall expire and
cease to be exercisable concurrently with the execution of this Amendment.”
Except as amended as provided in Sections 1. and 2. above, the Separation
Agreement remains in full force and effect.
Executed on the year and date set forth above.

                      DANIEL R. LEE   PINNACLE ENTERTAINMENT, INC.
 
               
 
  By:   /s/ Daniel R. Lee   By:   /s/ John A. Godfrey
 
      Daniel R. Lee       John A. Godfrey, Executive Vice
 
              President and General Counsel

SPOUSAL CONSENT
By her signature below, the spouse of Daniel R. Lee agrees to be bound by all of
the items and conditions of the foregoing Amendment to Separation Agreement.
Dated: February 11, 2010

             
 
  By:   /s/ Suzanne Lee    
 
      Suzanne Lee    

 

